Citation Nr: 1108004	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an effective date earlier than December 26, 2006, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a disability evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to an increased rating for service-connected PTSD, and a June 2009 rating decision which granted entitlement to a TDIU, assigning an effective date of December 26, 2006.  Timely appeals were noted with respect to the denial of entitlement to an increased rating and the effective date assigned to the TDIU.

A hearing on these matters was held before the undersigned Veterans Law Judge on November 8, 2010.  A copy of the hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  During his November 2010 hearing, the Veteran indicated that he wished to withdraw the appeal for an increased rating for service-connected PTSD.

2.  Since July 17, 2006, the Veteran has been unable to maintain or follow a substantially gainful occupation due to his service-connected PTSD.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of entitlement to an increased rating for service-connected PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for assignment of an effective date of July 17, 2006 for the award of a TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

An appeal consists of a timely filed notice of disagreement, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A.             § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of an August 2005 rating decision that denied entitlement to an increased rating for PTSD.  The Veteran indicated on the record at his November 2010 hearing that he wished to withdraw his appeal with respect to this claim.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.



Earlier Effective Date

As a preliminary matter, in correspondence dated September 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for an earlier effective date; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a pertinent precedent decision, the VA Office of General Counsel (hereinafter referred to as "GC") explored the legislative history of 38 U.S.C.A. § 5110(b)(2) and noted that this provision was added in order to permit retroactive payment of increased compensation from the date of the increase in disability up to 1 year, when that date is ascertainable, and was intended by Congress to provide additional disability compensation up to 1 year retroactive to the date on which the event establishing entitlement to additional benefits occurred, i.e., the date on which the increase in disability occurred.  See VAOPGCPREC 12-98.  With regard to the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted that this section was added to permit payment of increased disability compensation retroactively to the date the evidence established the increase in the degree of disability had occurred, and that it was intended to be applied in those instances where the date of increased disablement could be factually ascertained with a degree of certainty, and was not intended to cover situations where there was no evidence of entitlement to an increased evaluation prior to the date of the claim.  The GC concluded that, where a Veteran submitted a claim alleging an increase in disability within 1 year prior to the VA's receipt of the claim and medical evidence subsequently substantiated the increase in disability, the effective date of the award of increased disability compensation was the date as of which it was ascertainable, based on all the evidence of record, that the increase occurred.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, although a formal claim for TDIU was filed in September 2008, the Board finds that a claim for TDIU was implicitly raised in the Veteran's April 28, 2005, claim for an increased rating for PTSD.  

During a "routine" PTSD evaluation in April 2004, the Veteran reported that he felt his "meds were holding him."  He was oriented, alert, coherent and logical.  Similar findings were made in clinical notes dated July 2004.  In March 2005, the Veteran reported that "things were going OK; he's stable with no psych emergencies."  The Veteran's April 2005 claim states that his PTSD symptomatology included chronic homicidal and suicidal ideation, daily panic attacks, chronic, severe depression, and deteriorating familial and social relationships.  The claim made no mention of any impact of the Veteran's PTSD on his ability to maintain employment.

A May 2005 clinical PTSD screen was negative.  The Veteran reported no nightmares, avoidance, hypervigilance, or detachment.  

A June 2005 clinical note indicates that chronic sleep impairment was exacerbating some PTSD symptomatology, although the Veteran denied suicidal or aggressive ideation.  He reported depressed mood, irritability and subjective problems with memory and concentration.  A Global Assessment of Functioning (GAF) score of 47 was assigned.  The Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran received a VA examination of his PTSD in June 2005.  He stated to the examiner that he had been retired since 2002 because of "medical problems," such as an occupational back injury.  After interviewing the Veteran and conducting psychological testing, the examiner found that the Veteran suffered "from a number of physical and psychological symptoms, but because of [his] apparent tendency to overendorse pathology ... it is difficult to reliably categorize the nature and extent of those symptoms."  The examiner did find, however, that the Veteran's "current unemployability appears to be directly related to his physical complaints."  A GAF score of 55 was assigned.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran did not seek additional clinical treatment for his PTSD symptomatology until May 2006, when he began seeing Dr. Madeline Uddo at the St. John VA Outpatient Clinic.  Her clinical notes are fairly cursory and do not provide GAF scores or comment on the Veteran's employability.  However, in a July 17, 2006, statement, Dr. Uddo indicated that the Veteran's PTSD symptomatology had "deteriorated considerably" since he was last examined and should be considered "extremely disabling."  The Veteran had nightmares, intrusive thoughts, numbing, avoidance, efforts to avoid reminders of Vietnam, loss of memory, lack of interest in previously enjoyable activities, withdrawal from others, restricted range of affect, a sense of a foreshortened future, and "severe" hyperarousal, hyperstartle, and hypervigilance.  Discussing the war caused extreme distress.  Dr. Uddo found that "[a]ll realms of [the Veteran's] life are negatively impacted by PTSD symptoms" and that "[p]hysical symptoms contribute to [his] stress, but PTSD appears to be the primary source of [his] dysfunction."  The Veteran experienced "major impairment in social and vocational functioning as well as mood and thinking."  

In December 2006 and January 2007, the Veteran was hospitalized twice for acute exacerbations of his PTSD symptomatology.  Entitlement to TDIU was granted by rating decision dated June 2009, and an effective date of December 26, 2006, was assigned, which represents the date the Veteran was first admitted to psychiatric hospitalization.

Upon review, it may be concluded that the Veteran's service-connected PTSD precluded his employment prior to December 26, 2006.  Specifically, Dr. Uddo's July 17, 2006, indicated that the Veteran's PTSD symptomatology had been significantly exacerbated since his last VA examination, and that his PTSD symptomatology, as opposed to his physical condition, was the primary reason for his major impairment in social and vocational functioning.  VA regulations allow for assignment of a TDIU where the Veteran meets the schedular requirements and is found to be unable to secure or follow substantially gainful employment as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is became entitled to a TDIU on July 17, 2006, the date of Dr. Uddo's opinion.

A review of the applicable evidence reflects that the criteria for entitlement to a TDIU rating were not met prior to July 17, 2006, as there is no competent evidence of record reflecting that the Veteran became unemployable solely by reason of service-connected disabilities at any time prior to that date.  Clinical notes dated 2004 and 2005 indicate that the Veteran's PTSD symptomatology was stable.  In April 2005, the Veteran had a reported exacerbation of symptoms; however, the extent of the exacerbation is unclear from the note, and a PTSD screen in May 2005 was entirely negative.  A GAF score of 47, indicative of serious symptomatology, was noted on clinical evaluation in June 2005; however, it was added that the Veteran's primary symptoms consisted of irritability, sleep impairment and some depression, with no comment on their effect on his ability to maintain substantially gainful employment.  Moreover, a VA examination dated later that month noted that the Veteran tended to exaggerate his pathology, and found that his physical disability, as opposed to his PTSD symptomatology, was the primary reason behind the Veteran's inability to maintain substantially gainful employment.  A GAF score of 55, indicative of moderate symptomatology, was assigned.  The Veteran did not seek further treatment for his PTSD until May 2006, and the clinical notes from those visits do not reflect the level of severity of the Veteran's PTSD symptomatology, nor do they comment on his ability to secure and maintain substantially gainful employment.  The Board finds that the evidence dated prior to July 17, 2006, does not justify the assignment of an earlier effective date, because it does not reflect that the Veteran's PTSD symptomatology precluded his employment.  In sum, the Board finds that the criteria for assignment of an effective date earlier than July 17, 2006, for the award of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.  §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2010).


ORDER

An effective date of July 17, 2006, for the award of a TDIU is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


